 


109 HR 4504 IH: Agriculture Access to Justice Act
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4504 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Norwood (for himself, Mr. Davis of Tennessee, and Mr. Graves) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Migrant and Seasonal Agricultural Worker Protection Act to provide for recovery of attorneys fees and a statute of limitations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Agriculture Access to Justice Act.   
2.Statutory damagesSection 504(c)(1) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1854(c)(1)) is amended to read as follows: 
 
(c) 
(1)If the court finds that the respondent has intentionally violated any provision of this Act or any regulation under this Act, it may award damages up to and including an amount equal to the amount of actual damages or other equitable relief. In addition, if the court finds beyond a reasonable doubt that the respondent has intentionally violated any provision of this Act or any regulation under this Act, it may award statutory damages of up to $500 per plaintiff per violation, except that  
(A)multiple infractions of a single provision of this Act or of regulations under this Act shall constitute only one violation for purposes of determining the amount of statutory damages due a plaintiff; and 
 (B)if such complaint is certified as a class action, the court shall award no more than the lesser of up to $500 per plaintiff per violation, or up to $500,000 or other equitable relief.. 
3.Recovering attorneys’ feesSection 504 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1854) is further amended by inserting after subsection (f) the following: 
 
(g) 
(1)In any action under this section where the defendant prevails and the plaintiff is represented by an attorney who is employed by an entity receiving funds from the Legal Services Corporation, such entity receiving such funds shall award to the prevailing defendant, fees and other expenses incurred by the defendant in connection with the action. For purposes of this section, the term fees and other expenses has the meaning given that term in section 504(b)(1)(A) of title 5, United States Code. 
(2)The court shall take whatever steps necessary, including the imposition of sanctions, to ensure compliance with this subsection. . 
4.Statute of LimitationsSection 504 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1854) is further amended by inserting after subsection (g) (as added by section 3) the following: 
 
(h)No claim may be brought under this section after 2 years after the date on which a request is made under subsection (b)(1)(A).. 
 
